PAUL E. DANIELSON, Justice, concurring. I agree with the majority’s holding that-appellee David Hudson is entitled to qualified immunity pursuant to Arkansas Code Annotated section 21-9-S01(a). However, I write separately because I question the wisdom of extending absolute judicial immunity to a county judge under these facts. As the majority correctly points out, “When a public officer is granted discretion and empowered to exercise his independent judgment, like a judge, he becomes a quasi-judicial officer and may enjoy judicial immunity when he is acting within the scope of his authority.” Chambers v. Stern, 338 Ark. 332, 336, 994 S.W.2d 463, 465 (1999). In my view, Hudson was not exercising his independent judgment in this case and did not act as a quasi-judicial officer. The majority relies on Robinson v. Langdon, 333 Ark. 662, 970 S.W.2d 292 (1998), wherein this court held that an administrative law judge who served as a hearing officer was entitled to judicial immunity. We emphasized that her job “required her to administer oaths to witnesses, rule on ev-identiary matters, rule on objections, and issue findings and conclusions of law in a final order.” Id. at 669, 970 S.W.2d at 295. Contrary to the majority’s observations, Hudson’s actions in the instant case were dissimilar to those described in Robinson. Importantly, Hudson did not preside at the grievance hearing; rather, hohe appointed a committee to preside and to answer the questions presented. Therefore, he did not administer any oaths or rule on any evidentiary matters or objections. In addition, the committee, and not Hudson, weighed the evidence and determined that (1) the deputy clerks had met their burden of proving by a preponderance of the evidence that they had engaged in constitutionally protected conduct, which was a substantial or motivating factor in appellant Ken Blevins’s decision to terminate their employment; and (2) Blevins had not met his burden of proving by a preponderance of the evidence that there was cause for the termination and that the decision to terminate would have occurred even in the absence of the constitutionally protected conduct. - Hudson’s order merely set out the committee’s findings and ordered Blevins to “immediately conform his conduct to the decision of the County Grievance Committee.” For these reasons, this case is distinguishable from Robinson. Moreover, the majority misses the mark in its discussion of the factors adopted by this court for determining whether judicial immunity applies. See Robinson, 333 Ark. 662, 970 S.W.2d 292 (citing Cleavinger v. Saxner, 474 U.S. 193, 106 S.Ct. 496, 88 L.Ed.2d 507 (1985)). It is certainly true that there is a need for county judges to be free from harassment and intimidation in performing their functions. However, in pointing out the adversarial nature of the hearing before the grievance committee and the correctability of error on appeal, the majority forgets that Hudson did not participate in the hearing. His own testimony indicated that he did not have any role in the hearing and that the hearing officer was in a “supervisory role.” | n Accordingly, I cannot agree that Hudson’s entry of the order setting forth the grievance committee’s findings constituted a quasi-judicial act entitling him to judicial immunity. I concur in the result, however, because I agree that Hudson was entitled to qualified immunity on all of Blevins’s claims, including those focusing on the entry of the order. Brill, C.J., joins in this concurrence.